Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 19, 2020

                                       No. 04-20-00019-CV

                                IN THE INTEREST OF L.M.S.,

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI06224
                       Honorable Cathleen M. Stryker, Judge Presiding


                                          ORDER
        On January 10, 2020, appellant filed a motion for extension of time to file her notice of
appeal. On February 12, 2020, the district clerk filed a notification of late record, stating that the
clerk’s record was not filed because appellant had failed to pay or make arrangements to pay the
clerk’s fee for preparing the record and was not entitled to appeal without paying the fee. On
February 13, 2020, we ordered appellant to provide written proof by February 24, 2020 that
either (1) the clerk’s fee had been paid or arrangements had been made to pay the fee; or (2)
appellant was entitled to appeal without paying the fee. We also cautioned appellant that if she
did not timely respond, we would dismiss her appeal for want of prosecution.

       Appellant did not respond to our February 13, 2020 order, and on March 11, 2020, we
dismissed this appeal for want of prosecution. We therefore DENY appellant’s motion for
extension of time to file her notice of appeal as moot.



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court